Exhibit 99.1 Annual Meeting of Holders of Common Shares of Kinross Gold Corporation (the “Issuer”) May 8, 2013 REPORT OF VOTING RESULTS National Instrument 51-102 Continuous Disclosure Obligations Section 11.3 Item 1: Election of Directors On a vote by a show of hands, the following twelve nominees proposed by management were elected as directors of the Company by the holders of Common Shares to hold office for the ensuing year or until their successors are elected or appointed. The Company received the following proxy votes from the holders of Common Shares with respect to the election of the twelve nominees: Vote Type Number of shares voted % on totalnumber of shares voted % on total outstanding shares of the Company JOHN A. BROUGH For Withheld Non Votes Spoiled 0 0 JOHN K. CARRINGTON For Withheld Non Votes Spoiled 0 0 JOHN M.H. HUXLEY For Withheld Non Votes Spoiled 0 0 KENNETH C. IRVING For Withheld Non Votes Spoiled 0 0 JOHN A. KEYES For Withheld Non Votes Spoiled 0 0 JOHN A. MACKEN For Withheld Non Votes Spoiled 0 0 May 14, 2013 CATHERINE MCLEOD-SELTZER For Withheld Non Votes Spoiled 0 0 JOHN E. OLIVER For Withheld Non Votes Spoiled 0 0 UNA M. POWER For Withheld Non Votes Spoiled 0 0 TERENCE C.W. REID For Withheld Non Votes Spoiled 0 0 J. PAUL ROLLINSON For Withheld Non Votes Spoiled 0 0 RUTH G. WOODS For Withheld Non Votes Spoiled 0 0 Item 2:Appointment of Auditors On a vote by a show of hands, KPMG LLP were appointed auditors of the Corporation to hold office until the close of the next annual meeting of shareholders or until their successors are appointed, and the directors of the Corporation were authorized to fix the remuneration of the auditors. The Company received the following proxy votes from the holders of Common Shares with respect to the election of auditors: Vote Type Number of shares voted % on total number of shares voted % on total outstanding shares of the Company For Withheld Non Votes 0 0 0 Spoiled 0 0 0 2 May 14, 2013 Item 3:Executive Compensation By a vote by ballot, the Shareholders approved an advisory resolution on Kinross’ approach to executive compensation.The Shareholders present in person or represented by proxy at the Meeting voted as follows: Vote Type Number of shares voted % on total Shares voted % on outstanding shares Votes in Favour Votes Against Non Votes Spoiled 0 0 KINROSS GOLD CORPORATION /s/ Shelley M. Riley Shelley M. Riley Vice President, Office Services and Corporate Secretary
